Title: To Alexander Hamilton from Jeremiah Olney, 25 August 1791
From: Olney, Jeremiah
To: Hamilton, Alexander


Custom-House,Providence 25th August 1791.
Sir.
I shall pay particular attention to the directions in your circular Letter of the 5th. instant, relative to the Certificates of registry, &c. of the Sloop Lurana and Schooner Fortitude. From your not noticing the loss of the Certificate of registry No. 56, granted by me the 13th. of December 1790, for the Schooner Nicholas, Wm. Cory first Master, I am led to suppose, that the Note at the bottom of the subsequent Register, Numbered 16, granted in the present year, copy of which was transmitted on the 26th of July last, was not observed: On the 10th of Feby. the name of Thomas Potter, as the then Master, was endorsed on the first Register; he left the Vessel at Newport, where she was detained a considerable Time by the ice; during which Potter went to Sea, and has but very lately returned. She was navigated to this Port by John Holly, who taking the Oath required in such cases, a new Registry was made as the law directs. I think it probable, that on enquiry, which the Owners have promised to make of Capt. Potter, who is now at Newport, that the missing Certificate will be found among his Papers. I will acquaint you with the result of the enquiry.

My Return of outward Tonnage was transmitted on the 28th of July last; but I have had no acknowledgement of its receipt. The other Returns shall be forwarded at the usual period.
In only One particular has there been, in my Office, any deviation from the Instructions in your circular Letter of the 30th of November 1789: In Two or three instances, Fees have been taken for Licences granted for Vessels under Twenty Tons, without adverting to those Instructions, from which a proper attention had been diverted by a more constant recourse to the Law allowing Fifty Cents for every Licence. However Sir, tho’ the Coasting Fees are extremely inadequate to the Services, I shall not demand that Fee in future. I beg leave here to observe, that the exemption from Entering and Clearing, granted to these small Vessels, properly constitutes them Licenced Smuglers; and if it should not be withheld on a revision of the Coasting Act, I am clearly of Opinion that the Revenue will, ere long, suffer more from that quarter than any other whatever.
No Vessels of the United States, registered or enrolled, have ever been remeasured here, except where a change of Property, if from another District, or an alteration in size, if belonging to this, made it essential to grant new Papers; in the former case, the Blanks contemplate a remeasurement, and in the latter, it is certainly necessary; a change of Property within the District, without an alteration in size, has never induced a second admeasurement.
I enclose a copy of the Table of Fees set up in my Office.
I have the Honor to be &c.
Jereh. Olney Collr. To Alexr. Hamilton Esqr.Secretary of the Treasury.
